Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of revised species embodiment of figs 2-11 in the reply filed on 6/16/2021 is acknowledged.  The traversal is on the ground(s) that the species are defined as such: embodiment of figs 2-11 and embodiment of figs 12-21.  This is found persuasive and the election of species is revised as proposed.
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 1-18 are pending.  Claims 1-18 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2020 has been considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites “weft knot”.  The term appears to describe “weft knit” as recited in the description for fig 6 in the specification.  Appropriate correction is required.  It will be interpreted as “weft knit” in this office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claim 1 recites “means of a compression friction fit” at line 5.  The structure of this element is identified as spring fingers 30, 31, O-ring seals, and olive compression seals at page 10, lines 30-33 of the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,588,491. Although the claims at issue are not identical, they are not patentably distinct from each other because every claim element in the claim is present in the patent with the same scope or is generic to.  See table for claim comparison below:
INSTANT APPLICATION 16/775,405
1. An accessory device introduction system which works in 5conjunction with an endoscope and enables more than one accessory device to be used at the same time, the accessory device introduction system comprising: 



an attachment assembly 
which connects securely to the endoscope by means of a compression friction fit between the endoscope and itself, 


the attachment assembly including 
at least one accessory port and 

a plurality of 10channels through which to pass an accessory device within said accessory port and one of the channels; and 


a shaft sheath which is connected to the attachment assembly at one end and to a distal end of an endoscope shaft of the endoscope at the other end, thereby covering an entire outer shaft diameter length of the endoscope shaft, 15the shaft sheath having plurality of channels which correspond to the plurality of channels of the attachment assembly; 



wherein the shaft sheath has an open distal end to permit the accessory device to exit at the distal end of the shaft sheath so as to be exposed during use.


3. The accessory device introduction system of claim 1, wherein the attachment assembly comprises a fixed portion which connects securely to the endoscope and a rotating portion having a range of motion to rotate around a central axis of the fixed portion, the rotating portion comprising the at least one accessory port.
PATENT 10,558,491
1. (Currently Amended) An accessory device introduction system which works in conjunction with an endoscope and enables more than one accessory device to be used at the same time, the accessory device introduction system has a plurality of channels which expand to accommodate accessory devices 
an attachment assembly comprising a fixed portion 
which connects securely to the endoscope by means of a compression friction fit between the endoscope and itself, and a rotating portion having a range of motion to rotate around a central axis of the fixed portion, the rotating portion comprising 

a plurality of accessory ports to be presented to an end user and 
a plurality of channels to enable the end user to pass an accessory device within said accessory ports and channels of the rotating portion of the attachment assembly; and b. 

a shaft sheath which is connected to the attachment assembly at one end and the distal end of the endoscope shaft at the other end therefore covering an entire outer shaft diameter length, the shaft sheath has a plurality of channels which correspond to the plurality of channels of the attachment assembly; wherein the rotating portion including the plurality of accessory ports and channels can be rotated independently of the fixed portion.

17. (Currently Amended) The accessory device introduction system according to Claim 15, wherein the distal end has exit openings which enable the accessory devices to exit in such a way so as to be visible under direct visualization.

The subject matter of claim 3 of the instant application is represented by the underlined text in claim 1 of patent ‘491 above.  Additionally, the scope of claim 3 of the instant application mirrors the scope of claim 1 of patent ‘491, with the only difference being the last phrase in claim 3 of the instant application, i.e. “wherein the shaft sheath has an open distal end to permit the accessory device to exit at the distal end of the shaft sheath so as to be exposed during use”.  This claim element is reflected in claim 17 of patent ‘491, i.e. “wherein the distal end has exit openings which enable the accessory devices to exit in such a way so as to be visible under direct visualization.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,588,491. Although the claims at issue are not identical, they are not patentably distinct from each other because every claim element in the claim is present in the patent.  Claim 4 of the instant application is generic to claim 4 of patent ‘491.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hirsch et al. US2013/0261390.
For claim 1, Hirsch discloses 
an “accessory device introduction system (fig 8, 9) which works in conjunction with an endoscope (endoscope 40; fig 8) and enables more than one accessory device to be used at the same time, the accessory device introduction system comprising: 
an attachment assembly (rear connector 24; fig 8, 9) which connects securely to the endoscope by means of a compression friction fit ([0020] describes a Velcro strap and a clamp as possible options) between the endoscope and itself, the attachment assembly including at least one accessory port (access port 44; fig 9) and a plurality of channels ([0027] suction tube 42 connecting to collapsible suction tube 22S and check valve 26 connecting to collapsible irrigation tube 22I) through which to pass an accessory device within said accessory port and one of the channels ; and 
a shaft sheath (collapsible tube 22 and irrigation and suction head 30) which is connected to the attachment assembly at one end (collapsible tube 22 is connected proximally at port 23 of rear connector 24; fig 4) and to a distal end of an endoscope shaft of the endoscope at the other end ([0023] describes the irrigation and suction head 30 is connected to the distal end of endoscope 40; fig 1, 2A, 2B), thereby covering an entire outer shaft diameter length of the endoscope shaft (the irrigation and suction head 30 covers the diameter and the collapsible tube 22 covers the length), the shaft sheath having plurality of channels (collapsible suction tube 22S) which correspond to the plurality of channels of the attachment assembly; 
wherein the shaft sheath has an open distal end to permit the accessory device to exit at the distal end of the shaft sheath so as to be exposed during use (fig 2A shows suction tube port of collapsible suction tube 22S which is expandable and can accept a tool)”.
For claim 5, Hirsch discloses the “accessory device introduction system of claim 1, wherein the attachment assembly includes a universal griping feature configured to grip endoscopes of different diameters ([0020] describes a Velcro strap and a clamp as possible options which allows attachment to different diameters)”.
For claim 6, Hirsch discloses the “accessory device introduction system of claim 1, wherein the open distal end of the shaft sheath is positioned for endoscope visualization during use (fig 2A shows the shaft sheath is offset from the axis of the endoscope visualization channel)”.
Claim(s) 7-9, 12, 14, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Martone et al. US2007/0142709.
For claim 7, Martone discloses a “shaft sheath (sheath assembly 100 as in fig 1A described as an alternative embodiment with channels defined by connecting the internal for use with an endoscope comprising: an inner sheath layer (internal sheath 102); and an outer sheath layer (external sheath 108); wherein the outer sheath layer is expandable relative to the inner sheath layer to form a working channel to receive an accessory device ([0082] describes the embodiment of fig 2A with expanding outer sheath configuring working channels), and wherein the inner sheath layer is configured to be fitted over an endoscope shaft of the endoscope ([0066] describes the internal sheath 102 as “snugly fit over the endoscope”)”.
For claim 8, Martone discloses the “shaft sheath of claim 7, wherein the inner sheath layer is made of a material that is sufficiently elastic to allow a tight fit around the endoscope shaft preventing slippage or movement after being fitted over the endoscope shaft ([0071-0073] describes the material of the internal sheath 102 as being made of the same as that of the external sheath 108)”.
For claim 9, Martone discloses the “shaft sheath of claim 7, wherein the outer sheath layer is made of an elastic material selected for ability to stretch in a radial direction to receive the accessory device and restricted in stretch in a longitudinal direction (fig 2A shows expanding regions 202 which expand and stretch in a radial direction but restricted from expansion in the longitudinal direction; [0071-0072] also describes the various materials and alternatives for customizing the properties of the sheaths)”.
For claim 12, Martone discloses the “shaft sheath of claim 7, wherein the shaft sheath is open at a distal end to permit the accessory device to exit at the distal end of the shaft sheath so as to be exposed during use 
For claim 14, Martone discloses “the shaft sheath of claim 7, wherein the inner sheath layer and the outer sheath layer are joined longitudinally at a joining seam (longitudinal strips 204 connect the sheaths along the longitudinal axis; [0083])”.
For claim 15, Martone discloses the “shaft sheath of claim 14, wherein the inner sheath layer and outer sheath layer are fixated to each other coaxially along their length at the joining seam to create channels (fig 2A; [0083])”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. US2013/0261390 and Konstorum et al. US2015/0087907.
For claim 2, Hirsch does not disclose the “shaft sheath of claim 1, wherein the distal end of the shaft sheath is designed so that the shaft sheath cannot be pulled over or pass the distal end of the endoscope”.
Konstorum teaches providing an end stop ([0060]; fig 11C-12A shows multiple variants) on an endoscopic sheath, e.g. as one or more lips or pins which “may provide a protective cover for the endoscope” [0060] and “to bolster the distal end of the sheath” and “provide axial stability so that the endoscope cannot be forced in an axial direction” [0072].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Konstorum into the invention of Hirsch in order to configure the “shaft sheath of claim 1, wherein the distal end of the shaft sheath is designed so that the shaft sheath cannot be pulled over or pass the distal end of the endoscope” .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martone as applied to claim 9 above, and further in view of Von Segesser US2010/0036307.
For claim 10, Martone does not disclose the “shaft sheath of claim 9, wherein the outer sheath layer is made of a 2-way weft knot fabric”.  Von Segesser teaches manufacturing sheath-like structures in the form of a cannula with weft knit flexible filaments [0138].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Von Segesser into the invention of Martone in order to configure the “shaft sheath of claim 9, wherein the outer sheath layer is made of a 2-way weft knot fabric” because it provides for high-volume and low-cost production methods [00136].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martone as applied to claim 7 above, and further in view of Monassevitch.
For claim 11, Martone does not disclose the “shaft sheath of claim 7, wherein the inner sheath layer tapers in circumference at a distal end of the shaft sheath”.  Monassevitch teaches securing an expandable channel to a main endoscopic shaft using a tapered method which prevents the sheath from being pulled over the distal end of the endoscope ([0040]; fig 11, 12A, 12B).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Monassevitch into the invention of Hirsch in order to configure the “shaft sheath of claim 7, wherein the inner sheath layer tapers in circumference at a distal end of the shaft sheath” because it helps to “articulate in tandem with the endoscope shaft” [0040].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martone as applied to claim 12 above, and further in view of Konstorum
For claim 13, Martone does not disclose the “shaft sheath of claim 12, wherein the distal end is designed so that the shaft sheath cannot be pulled over or pass a distal end of the endoscope”.  
Konstorum teaches providing an end stop ([0060]; fig 11C-12A shows multiple variants) on an endoscopic sheath, e.g. as one or more lips or pins which “may provide a protective cover for the endoscope” [0060] and “to bolster the distal end of the sheath” and “provide axial stability so that the endoscope cannot be forced in an axial direction” [0072].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Konstorum into the invention of Hirsch in order to configure the “shaft sheath of claim 1, wherein the distal end of the shaft sheath is designed so that the shaft sheath cannot be pulled over or pass the distal end of the endoscope” because it helps to provide a protective cover for the endoscope and bolsters the distal end of the sheath [0060].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martone as applied to claim 7 above, and further in view of Chronos et al. US2014/0296706.
For claim 16, Martone does not disclose the “shaft sheath of claim 7, wherein the inner sheath layer has a lubricous coating on its outer surface to aid passing the accessory device through the working channel”.  Chronos teaches the use of lubricous coatings on sheath surfaces and other surfaces to reduce friction during placement [0108].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Chronos into the invention of Martone in order to configure “shaft sheath of claim 7, wherein the inner sheath layer has a lubricous coating on its outer surface to aid passing the accessory device through the working channel” because it reduces friction.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martone as applied to claim 7 above, and further in view of Chronos.
For claim 17, Martone does not disclose the “shaft sheath of claim 7, wherein the outer sheath layer has a lubricous coating on its inner surface to aid passing the accessory device through the working channel”.  Chronos teaches the use of lubricous coatings on sheath surfaces and other surfaces to reduce friction during placement [0108].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Chronos into the invention of Martone in order to configure “shaft sheath of claim 7, wherein the outer sheath layer has a lubricous coating on its inner surface to aid passing the accessory device through the working channel” because it reduces friction.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martone as applied to claim 7 above, and further in view of Chronos et al. US2014/0296706.
For claim 18, Martone does not discloses the “shaft sheath of claim 7, wherein the outer sheath layer has a lubricous coating on its outer surface to aid passage through a body orifice”.  Chronos teaches the use of lubricous coatings on sheath surfaces and other surfaces to reduce friction during placement [0108].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Chronos into the invention of Martone in order to configure “shaft sheath of claim 7, wherein the outer sheath layer has a lubricous coating on its outer surface to aid passage through a body orifice” because it reduces friction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795